Title: From John Adams to Benjamin Waterhouse, 25 November 1821
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Montezillo 25th November 1821.

I sympathise with Alexipharmacus in his resentment of the indignities offered to Richardson, Lock, Barrow &ca: yet I cannot approve of the principle of Clarissa Harlow’s history, because such virtue ought never to be rendered so unfortunate; for I believe it never is, even in this world; nor was ever so infernal a villain as Love-lace ever able to maintain, for so long a time, the esteem and the admiration of man-kind. Nor do I approve of the resolution of Sir Charles Grandison to confine himself to private life; for such talents and such virtues are under moral and religious obligations to engage in the service of their Country and mankind, and to undertake the most hazardous services when circumstances may require them.
The obligations of mankind to Mr. Locke for his diffusion of the principles of Civil & Religious Liberty, are beyond all my powers of calculation; nor is his merit the less, though the wit of Voltaire and the eloquence of Rousseau, who derived their principles from him, Reprobates as they were, contributed more to scatter them throughout the world, among all ranks of peoples, than his plain discourses could have done. His Essay upon the human understanding is an admirable work. He had studied Descartes & Hobbs, and his theory was suggested by them. He corrected most of their errors, but he adopted some even from Hobbs. Some of his mistakes have been noted by Hume, Berkley & Reid, but the inaccuracies of them all, I think, have been clearly pointed out by Dugald Stuart, who has proved that Metaphysicks are too profound for the human understanding to investigate—
Are you a partizan for the Greeks against the Turks? G B. is determined that neither Russia or Austria Shall have them; if it be true that the King is sending 15000 troops from Hanover to the Ionian Islands—But this is as far beyond my comprehension as Metaphysics. This I know that I am / Your Old Friend 

P.S. I do not relish the controversy between England and Scotland—They have both done wonders in a literary way, even in the present Century. Pray, is Hallam, the Middle-age-man, Scotch, or English? John Adams

